Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission filed on 10/22/2021 has been entered.  Claims 1-20 are pending.
 Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (WO 2018/194315 - see translation provided in search report cited in IDS 3/13/2020 - hereinafter Youn) in view of Luft et al. (US 2019/0274110 hereinafter Luft).
Regarding claim 1, Youn discloses a method comprising: 
receiving, at a user equipment (“UE”), a first message from a network function in a mobile communication network indicating that access to a network resource in the mobile communication network is denied due to an authentication or authorization specific failure, wherein the network resource is identified by at least one of: a network slice identifier and a data network name ("DNN") (¶ [0126], [0151], [0278-[0283]; i.e. the UE receives the MM NAS message with a reject cause value regarding a PDU session having DNN information); 
monitoring for an authorization specific condition [[corresponding to the authentication or authorization specific failure]] to be met prior to initiating a new request for establishing access to the network resource that is denied due to the authentication or authorization specific failure (¶ [0282]-[0283], [0286]; i.e. waiting until the application layer, of the UE moves the traffic in the PDU session that it wants to hand over to another access, terminating the PDU session to be handed over, and/or waiting until the back off timer expires); and 
initiating signaling towards the mobile communication network to request access to the network resource that is denied due to authentication or authorization specific failure (¶ [0282]-[0283], [0286]; i.e. requesting connection or service again after the application layer of the UE moves the traffic in the PDU session that it wants to hand over to another access, the UE terminates the PDU session and/or the back off timer 
Youn does not explicitly disclose said authorization specific condition is corresponding to the authentication or authorization specific failure, and said initiating in response to the authorization specific condition corresponding to the authentication or authorization specific failure being met.
However, Luft discloses said authorization specific condition is corresponding to the authentication or authorization specific failure, and said initiating in response to the authorization specific condition corresponding to the authentication or authorization specific failure being met (¶ [0048]-[0049], [0063]-[0069]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective date of the claimed invention to incorporate Luft’s teaching into Youn in order to install implicit trigger mechanisms on the network as well as on the UE side so that status updates for the UE will result in an update for respective secondary attached devices without the need for further communication over the air (Luft, ¶ [0027]-[0030]).
Regarding claim 2, Youn in view of Luft discloses the method of claim 1, wherein the first message includes a cause value indicating a reason for the denial of access to the network resource, wherein the cause value indicates that access to the network resource in the mobile communication network is denied due to one of: failed authentication of the UE, revoked authorization, and incomplete authentication (Youn, ¶ [0126], [0165]-[0169]; Luft, ¶ [0048]).
Regarding claim 3, Youn in view of Luft discloses the method of claim 1, wherein the first message further indicates the authorization specific condition to be met before 
Regarding claim 4, Youn in view of Luft discloses the method of claim 1, wherein the first message further includes an empty list of allowed network resources to be accessed (Youn, ¶ [0140]; Luft, ¶ [0049]).
Regarding claim 5, Youn in view of Luft discloses the method of claim 1, wherein the first message indicates that registration to the network is rejected due to the authentication or authorization specific failure, and wherein access to all requested network resources is denied (Youn, ¶ [0104], [0126]; Luft, ¶ [0048]).
Regarding claim 6, Youn in view of Luft discloses the method of claim 4, wherein the authorization specific condition to be met comprises receipt of a second message from the network which revokes the indication of the network resource that is denied due to the authentication or authorization specific failure or expiration of a network resource unavailability timer, and wherein the first message contains a value for the network resource unavailability timer (Youn, ¶ [0285]-[0287]; Luft, ¶ [0048]).
Regarding claim 8, Youn discloses an apparatus comprising: 
a transceiver that communicates with a mobile communication network (¶ [0006]-[0007]); and 
a processor (¶ [0006]-[0007]) that: 
receives, from a network function in a mobile communication network, a first message indicating that access to a network resource in the mobile communication network, , by a user equipment (“UE”), is denied due to an authentication or authorization specific failure, wherein the network resource is 
monitors for an authorization specific condition [[corresponding to the authentication or authorization specific failure]] to be met prior to initiating a new request for establishing access to the network resource that is denied due to the authentication or authorization specific failure (¶ [0282]-[0283], [0286]; i.e. waiting until the application layer, of the UE moves the traffic in the PDU session that it wants to hand over to another access, terminating the PDU session to be handed over, and/or waiting until the back off timer expires); and 
initiates signaling towards the mobile communication network to request access to the network resource that is denied due to the authentication or authorization specific failure (¶ [0282]-[0283], [0286]; i.e. requesting connection or service again after the application layer of the UE moves the traffic in the PDU session that it wants to hand over to another access, the UE terminates the PDU session and/or the back off timer expires) in response to the authorization specific condition corresponding to the authentication or authorization specific failure being met.
Youn does not explicitly disclose said authorization specific condition is corresponding to the authentication or authorization specific failure, and said initiating in 
However, Luft discloses said authorization specific condition is corresponding to the authentication or authorization specific failure, and said initiating in response to the authorization specific condition corresponding to the authentication or authorization specific failure being met (¶ [0048]-[0049], [0063]-[0069]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective date of the claimed invention to incorporate Luft’s teaching into Youn in order to install implicit trigger mechanisms on the network as well as on the UE side so that status updates for the UE will result in an update for respective secondary attached devices without the need for further communication over the air (Luft, ¶ [0027]-[0030]).
Regarding claim 9, Youn in view of Luft discloses the apparatus of claim 8, wherein the first message includes a cause value indicating a reason for the denial of access to the network resource, wherein the cause value further indicates that access to the network resource in the mobile communication network is denied due to one of: failed authentication of the UE, revoked authorization, and incomplete authentication (Youn, ¶ [0126], [0165]-[0169]; Luft, ¶ [0048]).
Regarding claim 10, Youn in view of Luft discloses the apparatus of claim 8, wherein the first message indicates the authorization specific condition to be met before initiating signaling to request access to the network resource that is denied due to the authentication or authorization specific failure for which access is denied (Youn, ¶ [0280], [0286]; Luft, ¶ [0048]).

11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Faccin et al. (US 2018/0324577 hereinafter Faccin) in view of Luft et al. (US 2019/0274110 hereinafter Luft).
Regarding claim 11, Faccin discloses a method comprising: 
receiving at a network function a first message from a network resource indicating unavailability of a service resource in a mobile communication network (¶ [0045], [0195]-[0196]; i.e. the core network function or AMF receives an indication that the network slice has or will become unavailable) due to authentication or authorization specific failure; 
determining [[one or more authorization specific]] conditions [[corresponding to the authentication or authorization specific failure]] to allow to a user equipment (“UE”) to request the network resource again (¶ [0195]-[0200]; i.e. determining the termination of the PDU session and/or the requirement of re-registration) in response to the one or more authorization specific conditions corresponding to the authentication or authorization specific failure being satisfied, the network resource corresponding to the service resource; 
sending a second message to the UE indicating that access to the network resource is denied (¶ [0158], [0190]-[0200]; i.e. sending to the UE and indication that the UE is required to re-register) in response to the authentication or authorization specific failure indicated in the first message and further indicating the one or more authorization specific conditions corresponding to the authentication or authorization specific failure to allow the UE to request the network resource again; and 

Faccin does not explicitly disclose said authorization specific condition is corresponding to the authentication or authorization specific failure, and said sending the second message in response to the authorization specific condition corresponding to the authentication or authorization specific failure being met.
However, Luft discloses said authorization specific condition is corresponding to the authentication or authorization specific failure, and said sending the second message in response to the authorization specific condition corresponding to the authentication or authorization specific failure being met (¶ [0048]-[0049], [0063]-[0069]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective date of the claimed invention to incorporate Luft’s teaching into Faccin in order to install implicit trigger mechanisms on the network as well as on the UE side so that status updates for the UE will result in an update for respective secondary attached devices without the need for further communication over the air (Luft, ¶ [0027]-[0030]).
Regarding claim 18, Faccin discloses an apparatus comprising: 
a transceiver that communicates with a mobile communication network (FIG. 1); and 
a processor (FIG. 1) that: 
receives, form a network resource, a first message indicating unavailability of a service resource in a mobile communication network (¶ [0045], [0195]-[0196]; i.e. the core network function or AMF receives an indication that the 
determines one or more authorization specific conditions [[corresponding to the authentication or authorization specific failure]] to allow a user equipment (“UE”) to request the network resource again [[in response to the one or more authorization specific conditions corresponding to the authentication or authorization specific failure being satisfied,]] the network resource corresponding to the service resource (¶ [0195]-[0200]; i.e. determining the termination of the PDU session and/or the requirement of re-registration); 
sends a second message to the UE indicating that access to the network resource is denied (¶ [0159], [0162]; i.e. storing or maintaining a list of unavailable slices S-NSSAIs) in response to the authentication or authorization specific failure indicated in the first message and further indicating the one or more authorization specific conditions corresponding to the authentication or authorization specific failure to allow the UE to request the network resource again; and 
maintains a list of rejected service resources (¶ [0147]-[0148], [0159], [0162]; i.e. storing or maintaining a list of unavailable slices S-NSSAIs).
Faccin does not explicitly disclose said authorization specific condition is corresponding to the authentication or authorization specific failure, and said sending the second message in response to the authorization specific condition corresponding to the authentication or authorization specific failure being met.

Therefore, it would have been obvious to one of ordinary skill in the art before effective date of the claimed invention to incorporate Luft’s teaching into Faccin in order to install implicit trigger mechanisms on the network as well as on the UE side so that status updates for the UE will result in an update for respective secondary attached devices without the need for further communication over the air (Luft, ¶ [0027]-[0030]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Youn in view of Luft and further in view of Al-Khudairi et al. (US 2013/0109377 hereinafter Al-Khudairi).
Regarding claim 7, Youn in view of Luft discloses the method of claim 1.
Youn in view of Luft does not explicitly disclose wherein the UE maintains a list of denied network resource identities, wherein an entry from the list of denied network resource identities is deleted upon occurrence of an event selected from the set comprising: a UE transition to a deregistered state, (”UICC”) removal at the UE, UE route selection policy (“URSP”) policy update, trigger from upper layers, and expiration of a network resource unavailability timer.
However, Al-Khudairi discloses wherein the UE maintains a list of denied network resource identities, wherein an entry from the list of denied network resource identities 
Therefore, it would have been obvious to one of ordinary skill in the art before effective date of the claimed invention to incorporate Al-Khudairi’s teaching into Youn in view of Luft in order to reduce the frequency of network searching without affecting the mobile device performance (AL-Khudairi, ¶ [0077]).
Claims 12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Faccin in view of Luft  and further in view of Gao et al. (US 2018/0206154 hereinafter Gao).
Regarding claim 12, Faccin in view of Luft discloses the method of claim 11, wherein the service resource is a single Network Slice Selection Assistance Information ("S-NSSAJ") or data network name ("DNN"), wherein the one or more authorization specific conditions to allow the UE to request the service resources comprises at least one of: receipt of a second message from the network which revokes the indication of the network resource that is denied due to the authentication or authorization specific failure and expiration of a network resource unavailability timer (Faccin, ¶ [0195], [0148]).
Faccin in view of Luft does not explicitly disclose wherein the first message contains a value for the network resource unavailability timer.
However, Gao discloses wherein the first message contains a value for the network resource unavailability timer (FIG. 7, ¶ [0020], [0092]).

Regarding claim 16, Faccin in view of Luft discloses the method of claim 11.
Faccin in view of Luft does not explicitly disclose further comprising: maintaining a service unavailability timer for the unavailable service resource.
However, Gao discloses maintaining a service unavailability timer for the unavailable service resource (FIG. 7, ¶ [0020], [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective date of the claimed invention to incorporate Gao’s teaching into Faccin in view of Luft in order to allow a network node to determine that time to reinitiate connection request after a failed connection (Gao, ¶ [0092]).
Regarding claim 17, Faccin in view of Luft discloses the method of claim 16.
Faccin in view of Luft does not explicitly disclose wherein the second message indicates an unavailability timer value to the UE.
However, Gao discloses wherein the second message indicates an unavailability timer value to the UE (FIG. 7, ¶ [0020], [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective date of the claimed invention to incorporate Gao’s teaching into Faccin in view of Luft in order to allow a network node to determine that time to reinitiate connection request after a failed connection (Gao, ¶ [0092]).
13 is rejected under 35 U.S.C. 103 as being unpatentable over Faccin in view of Luft and further in view of Al-Khudairi.
Regarding claim 13, Faccin in view of Luft discloses the method of claim 11, further comprising: receiving at the network function a third message indicating that access to the service resource is available, (Youn, ¶ [0195], [0148]); and sending a fourth message to the UE to enable access to the service resource associated with the service (Youn, ¶ [0148]).
Faccin in view of Luft does not explicitly disclose wherein the network function removes the service resource from the maintenance list in response to the third message.
However, Al-Khudairi discloses removing the service resource from the maintenance list in response to the third message (¶ [0046], [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective date of the claimed invention to incorporate Al-Khudairi’s teaching into Faccin in view of Luft in order to reduce the frequency of network searching without affecting the mobile device performance (AL-Khudairi, ¶ [0077]).
Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Faccin in view of Luft and further in view of Ito et al. (US 2019/0246270 hereinafter Ito).
Regarding claim 14, Faccin in view of Luft discloses the method of claim 11.
Faccin in view of Luft does not explicitly disclose wherein the first message indicates the unavailability of the service resource due to one of: failed Network Slice Specific Authentication and Authorization ("NSSAA") of the UE, revoked authorization of the UE, and incomplete NSSAA of the UE.

Therefore, it would have been obvious to one of ordinary skill in the art before effective date of the claimed invention to incorporate Ito’s teaching into Faccin in view of Luft in order to maintain a high security level in each divided network or network slice system in the case of applying network slicing to a core network (Ito, ¶ [0009]-[0010]).
Regarding claim 19, Faccin in view of Luft discloses the apparatus of claim 18.
Faccin in view of Luft does not explicitly disclose wherein the first message indicates the unavailability of the service resource due to one of: failed Network Slice Specific Authentication and Authorization ("NSSAA") of the UE, revoked authorization of the UE, and incomplete NSSAA of the UE.
However, Ito discloses wherein the first message indicates the unavailability of the service resource due to one of: failed Network Slice Specific Authentication and Authorization ("NSSAA") of the UE, revoked authorization of the UE, and incomplete NSSAA of the UE (¶ [0080]-[0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective date of the claimed invention to incorporate Ito’s teaching into Faccin in view of Luft in order to maintain a high security level in each divided network or network slice system in the case of applying network slicing to a core network (Ito, ¶ [0009]-[0010]).

s 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Faccin in view of Luft and further in view of Park et al. (US 2020/0037386 hereinafter Park).
Regarding claim 15, Faccin in view of Luft discloses the method of claim 11.
Faccin in view of Luft does not explicitly disclose wherein the first message includes a request to disallow further access requests from the UE, and wherein the first message is received at least from one of: a session management function and an authentication server function.
However, Park discloses wherein the first message includes a request to disallow further access requests from the UE (¶ [0675]), and wherein the first message is received at least from one of: a session management function and an authentication server function (¶ [0665]-[0669]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective date of the claimed invention to incorporate Park’s teaching into Faccin in view of Luft in order to improve message forwarding reliability/efficiency of a user equipment and a network (Park, ¶ [0022]-[0023]).
Regarding claim 20, Faccin in view of Luft discloses the apparatus of claim 18.
Faccin in view of Luft does not explicitly disclose wherein the first message includes a request to disallow further requests, and wherein the first message is received at least from one of: a session management function and an authentication server function.
However, Park discloses wherein the first message includes a request to disallow further requests (¶ [0675]), and wherein the first message is received at least from one 
Therefore, it would have been obvious to one of ordinary skill in the art before effective date of the claimed invention to incorporate Park’s teaching into Faccin in view of Luft in order to improve message forwarding reliability/efficiency of a user equipment and a network (Park, ¶ [0022]-[0023]).
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.D.N/Examiner, Art Unit 2435